Citation Nr: 0216999
Decision Date: 11/25/02	Archive Date: 02/07/03

DOCKET NO. 01-02 903               DATE 25, 2002

On appeal from the Department of Veterans Affairs Medical &
Regional Office Center in Sioux Falls, South Dakota 

THE ISSUE 

Entitlement to service connection for a chronic acquired back
disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

The Board of Veterans' Appeals (Board) notes that the issue on
appeal arose from a January 2000 Department of Veterans Affairs
Medical and Regional Office Center (M&ROC) rating decision.

The M&ROC denied entitlement to service connection for residuals of
a low back injury.

In July 2001 the veteran provided oral testimony before a Decision
Review Officer at the M&ROC, a transcript of which has been
associated with the claims file.

In April 2002 the M&ROC denied entitlement to service connection
for post-traumatic stress disorder (PTSD). In August 2002 the
veteran filed a notice of disagreement (NOD). No statement of the
case (SOC) was issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States
Court of Appeals for Veterans Claims (CAVC) held that in these
circumstances where a NOD is filed, but a SOC has not been issued,
the Board must remand the claim to the M&ROC to direct that a SOC
be issued. Accordingly, the Board will address the issue of
entitlement to service connection for PTSD in the Remand section of
the decision.

In August 2002 the veteran provided oral testimony before the
undersigned Member of the Board at the M&ROC. However, the
recording tape was damaged and his testimony could not be
recovered.

In October 2002 the Board advised the veteran of the loss of his
testimony, and availed him the opportunity to provide testimony at
another hearing on appeal. In October 2002 the veteran advised that
he did not wish to have another hearing.

2 -

FINDING OF FACT

Competent medical evidence suggests that the veteran's current back
disorder may not satisfactorily be dissociated from active service.

CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a
chronic acquired low back disorder was incurred in service. 38
U.S.C.A. 1101, 1112, 1113, 1137 5107 (West 1991 & Supp. 2002); 38
C.F.R. 3.102. 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are silent for complaints,
findings or diagnosis of a back disability. A physical examination
report in April 1980 for separation from active duty shows a normal
clinical evaluation of the back. The veteran denied having any back
trouble.

Voluminous postservice private and VA medical records first dating
from approximately the mid 1990's refer to the presence of a low
back disability variously diagnosed including degenerative disc
disease, degenerative joint disease and ankylosing spondylitis.

An August 1999 statement from RT, a physician's assistant (PA)
noted treatment the veteran for chronic back problems diagnosed as
degenerative spinal disease, herniations of the lumbar discs and
nerve compression causing neuropathic and radicular manifestations.

3

On file are Social Security Administration (SSA) records pertaining
to the award of disability benefits from September 30, 1998 in part
due to arthritis of the back. A history of back injury was noted.

In a July 2001 statement Dr. NS, reported the veteran with a
history of ankylosing spondylitis that was diagnosed in May 2000.
It was noted that the veteran's history of back problems dated
since the late 1970's and that it was possible that his ankylosing
spondylitis could have started in his teenage years in the late
1970's (while the veteran was on active duty).


In July 2001 the veteran attended a hearing before a hearing
officer at the RO. A copy of the hearing transcript (T.) is on
file. It was pointed out that the veteran was concerned that
private medical records from Rosebud Indian Health Services might
be misinterpreted as showing that he injured his back in a rodeo
prior to active service. He testified that he never injured his
back prior to service nor received any treatment for back problems
prior to service. He noted first having back problems in 1978
following a day in which he participated in canoe training. The
next day he woke up and was unable to walk. He noted that since
that time in 1978 he had had continuous back problems manifested by
stiffness.

A December 2002 VA orthopedic examination report shows the examiner
reviewed the veteran's claims file. Following a comprehensive
evaluation the examiner rioted the presence of low back pain due to
causes mentioned in the medical record including degenerative joint
and disc disease. It was noted that current x-rays showed
degenerative joint disease but no evidence of ankylosing
spondylitis. The examiner opined that the veteran's back problems
were due to degenerative joint disease.

Also, the medical examiner opined that it was less likely than not
that any present back disability was related to military service.
The examiner stated that his opinion was based on the fact that
there was no record of treatment for any back problems while on
active duty and it was not mentioned on the separation examination.

4 -

He noted that the incident mentioned while on active duty was not
documented in the service medical record. There was no record of
treatment for any back problems until years following service.

The examiner noted that ankylosing spondylitis is an inflammatory
condition unrelated to trauma. He noted that there was certainly no
evidence of treatment for any symptoms that could represent
ankylosing spondylitis while on active duty. The examiner opined
that the veteran did not describe any injury severe enough on
active duty that degenerative joint disease could occur as a post-
traumatic residual.

In a follow-up statement in May 2002, NS, MD, certified treating
the veteran for ankylosing spondylitis since May 2000.

During the hearing before the undersigned Member of the Board in
August 2002, the veteran elaborated on his claimed injury in
service, and inability to obtain statements from fellow servicemen
who were aware of his injury. He reiterates to an extent the
testimony previously provide at the M&ROC.

Criteria

Service connection may be established for a disability resulting
from personal injury suffered or disease contracted in the line of
duty or for aggravation of preexisting injury suffered or disease
contracted in the line of duty. 38 U.S.C.A. 1131 (West 1991 & Supp.
2002); 38 C.F.R. 3.303 (2002).

If the disorder is arthritis, service connection may be granted if
manifested to a compensable degree within one year following
separation from service. 38 U.S.C.A. 1101, 1112, 1113, 1137 (West
1991 & Supp. 2002); 38 C.F.R. 3.307, 3.309 (2002).

5 -

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease vas incurred in service. 38
C.F.R. 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) has
held that, in order to prevail on the issue of service connection,
there must be medical evidence of a (1) current disability; (2)
medical, or in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between the claimed in-service disease or
injury and the present disease or injury. Hickson v. West, 12 Vet.
App. 247, 253 (1999).

With the showing of chronic disease in service, there is required
a combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not in fact
shown to be chronic or where a diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(2002).

If a disability is not shown to be chronic during service, service
connection may nevertheless be granted when there is continuity of
symptomatology post service. 38 C.F.R. 3.303(b) (2002). See Savage
v. Gober, 10 Vet. App. 488 (1997).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary.

6 -

When there is an approximate balance of positive and negative
evidence regarding any issue material to the determination of a
matter, the Secretary shall give the benefit of the doubt to the
claimant. 38 U.S.C.A. 5107 (West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to the
duty to assist, and supersedes the decision of the CAVC in Morton
v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. Morton v.
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held
that VA cannot assist in the development of a claim that is not
well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA, Pub. L. No.
106-475, 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 5107
note (Effective and Applicability Provisions); see generally
Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the VCAA
were published in the Federal Register. The portion of these
regulations pertaining to the duty to notify and the duty to assist
are also effective as of the date of the enactment of the VCAA,
November 9, 2000. 66 Fed. Reg. 45,620, 45,630-45,632 (August 29,
2001) (to be codified as 38 C.F.R. 3.159).

7 -

Where the law and regulations change while a case is pending, the
version more favorable to the veteran applies, absent congressional
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).

The Board is of the opinion that the new duty to assist law has
expanded VA's duty to assist (e.g., by providing specific
provisions requiring notice of what is required to substantiate a
claim), and is therefore more favorable to the veteran. Therefore,
the amended duty to assist law applies. Id.

A preliminary review of the record shows that VA has made
reasonable efforts to obtain evidence necessary to substantiate the
appellant's claim.

In the case at hand, the Board is satisfied that the duty to notify
and the duty to assist have been met to the extent necessary under
the new law.

During the course of the appeal the M&ROC in April 2001 provided
the veteran notice of the enactment of the VCAA indicating what he
should submit and what VA would obtain. Also the M&ROC considered
VCAA in adjudicating the issue on appeal as shown in the
Supplemental Statement of the case furnished to the veteran and
representative in April 2002.

He was given notice of information/medical evidence necessary to
substantiate his claims.

The record also presently consists of the veteran's service medical
records, voluminous private and VA medical records and a pertinent
VA orthopedic medical examination report with opinion regarding the
issue on appeal. He attended a hearing before a Decision Review
Officer at the M&ROC in July 2001, and provided oral testimony
before the undersigned Member of the Board in August 2002.

8 -

VA sufficiently placed the appellant on notice of what evidence
could be obtained by whom and advised him of his responsibilities
if he wanted such evidence to be obtained by VA. See Quartuccio v.
Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to notify has
been satisfied. 38 U.S.C.A. 5103 (West Supp. 2002); 66 Fed. Reg.
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R.
3.159(b)).

The Board is satisfied that all relevant facts have been adequately
developed to the extent possible; no further assistance to the
appellant in developing the facts pertinent to his claims is
required with the duty to assist under both the former law and the
new VCAA. 38 U.S.C.A. 5107(a) (West 1991); 38 U.S.C.A. 5103 and
5103)k (West Supp. 2002))' 66 Fed. Reg. 45,630 (Aug. 29, 2001)
(codified at 38 C.F.R. 3.159).

The appellant has been notified of his procedural and appellate
rights. The M&ROC has provided him with notice of the laws and
regulations pertaining to the claims, to include the new VCAA. He
has been afforded the opportunity to present arguments in favor of
his claim, and has in fact done so.

Service Connection

The veteran maintains that he incurred a chronic back injury as a
result of training exercises while in service.

A review of his service medical records discloses that they are
silent for any low back disability, however diagnosed. A clinical
evaluation of the back at separation physical examination was
normal. He denied any back trouble.

The first manifestations of a low back disability date from years
following separation from active service.

9 -

Evidence received in support of his claim consists of a private
medical statement noting the possibility that diagnosed ankylosing
spondylitis could have started while the veteran was a teenager; in
other words, during his active service.

Evidence of record against the veteran's claim consists of a VA
medical opinion that the record fails to support an etiologic
relationship between the veteran's current back disability and the
claimed back injury in service. The VA examiner pointed out that
ankylosing spondylitis was not a condition that results from
trauma, and that there did not appear to be any trauma of record
which could have resulted in the veteran's degenerative joint
disease.

The record is evenly divided as to the nature of the veteran's
current low back disorder and whether or not it had its onset in
service, irrespective of any claimed injury. The veteran's treating
physician has on more than one occasion stated that he is treating
the veteran for ankylosing spondylitis, a disorder which he feels
had its onset contemporaneous with the veteran's service. The
possibility remains that such disorder could have started in
service irrespective of any claimed back injury.

A comprehensive analysis of the record to encompass the veteran's
testimony deemed to be entirely credible, including information
from his private physician does not permit the Board to conclude
that the preponderance of the evidence is against the veteran on
the issue of entitlement to service connection for a low back
disability no matter how diagnosed in view of disagreement in the
record. In other words, the evidence is in relative equipoise.
Considerable weight has been accorded the opinion of the private
physician who has expressed a competent medical opinion in support
of the veteran. The Board finds that the veteran's current back
disorder cannot satisfactorily be dissociated from his period of
service.

Under such circumstances, the grant of service connection for a low
back disability is warranted. Gilbert v. Derwinski, 1 Vet. App. 49,
53 (1990).

- 10-

ORDER

Entitlement to service connection for a chronic acquired back
disorder is granted.

REMAND

This claim must be afforded expeditious treatment by the M&ROC. The
law requires that all claims that are remanded by the Board or by
the CAVC for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the M&ROCs to provide
expeditious handling of all cases that have been remanded by the
Board and the CAVC. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

The Board finds that the veteran filed a timely NOD with respect to
the denial of service connection for PTSD. (see 38 C.F.R. 20.201,
20.302(a)). A SOC addressing this issue has not yet been issued,
and a remand is necessary for this purpose, as well. See Manlincon
v. West, 12 Vet. App. 238 (1999). Accordingly, the Board is
required to remand such issue to the M&ROC for issuance of a
statement of the case (SOC).

Regulations have been promulgated that give the Board the
discretion to perform internal development in lieu of remanding the
case to the agency of original jurisdiction. 67 Fed. Reg. 3,009
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 19.9).
There are still actions, however, that must be accomplished at the
M&ROC level because the required action takes place there or
because the law requires it. In this case, the service connection
claim for PTSD must be remanded because an SOC has not been issued,
and such action takes place at the M&ROC. See Chairman's Memorandum
01-02-01 (2002); Manlincon, supra.

- 11 -

To ensure that due process has been provided, the case is REMANDED
to the M&ROC for the following actions:

1. The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
M&ROC. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The M&ROC should issue a SOC to the veteran and his
representative on the issue of entitlement to service connection
for PTSD. The veteran must be advised of the time limit in which he
can perfect an appeal to the Board on this issue by filing a
substantive appeal. See 38 C.F.R. 20.302(b).

Thereafter, the case should be returned to the Board for further
appellate review, if in order. By this remand, the Board intimates
no opinion as to any final outcome warranted. No action is required
of the veteran until he is notified by the M&ROC.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

12 -

o  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

13 -



